Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed September 17, 2021, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 3, 8, 10, 19, and 20 have been amended.  Claims 1, 3, 8, and 10 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1 and 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo (PG Pub. No. 2018/0219976 A1), and further in view of Hayo (PG Pub. No. 2005/0108581 A1).
Regarding Claim 1, DeCenzo discloses a method of configuring a multimedia capturing device, comprising the steps of:
performing, by a host or a server, the steps of: receiving a plurality of classification definitions in the number of the event marks (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event); and
creating an event classification list according to the event marks and the classification definitions (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event); and
outputting, by the host or the server, the event classification list to the multimedia capturing device, so as to configure event classification options of a user interface of the multimedia capturing device for selection by the user to define events in a record information captured by the multimedia capturing device (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event).
DeCenzo does not disclose:
receiving, from a user via an input unit of the host, a configuration value, the configuration value being a positive integer;
setting a number of event classifications to the configuration value so as to create a plurality of event marks, wherein the number of the event marks is equal to the configuration value.
receiving a configuration value, the configuration value being a positive integer (see Hayo, paragraph [0011], where the computing device receives data which corresponds to particular event types, such as event types A, B, and C [it is the position of the Examiner that event types A, B, and C constitute a positive integer configuration value]); and
setting a number of event classifications to the configuration value so as to create a plurality of event marks, wherein the number of the event marks is equal to the configuration value (see Hayo, paragraph [0011], where the computing device receives data which corresponds to particular event types, such as event types A, B, and C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Hayo for the benefit of configuring and self-optimizing stream filters (see Hayo, Abstract). 
Regarding Claim 11, DeCenzo in view of Hayo discloses the method of Claim 1, wherein:
the step of receiving the plurality of classification definitions is performed by the server (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event); and
the step of creating the event classification list is performed by the server (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event); and
the event classification list is output from the server to the host (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event).
DeCenzo does not disclose:
the step of receiving the configuration value is performed by the server;
the step of setting the number of event classifications to the configuration value is performed by the server.
Hayo discloses:
the step of receiving the configuration value is performed by the server (see Hayo, paragraph [0011], where the computing device receives data which corresponds to particular event types, such as event types A, B, and C [it is the position of the Examiner that event types A, B, and C constitute a positive integer configuration value]); and
the step of setting the number of event classifications to the configuration value is performed by the server (see Hayo, paragraph [0011], where the computing device receives data which corresponds to particular event types, such as event types A, B, and C [it is the position of the Examiner that event types A, B, and C constitute a positive integer configuration value]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Hayo for the benefit of configuring and self-optimizing stream filters (see Hayo, Abstract). 
Regarding Claim 12, DeCenzo in view of Hayo discloses the method of Claim 11, wherein the server is connected to the host in a wireless manner (see DeCenzo, paragraph [0067], where communication paths include wireless connections, wired connections, and hybrid wireless/wired connections).
Regarding Claim 13, DeCenzo in view of Hayo discloses the method of Claim 11, wherein the server is connected to the host in a wired manner (see DeCenzo, paragraph [0067], where communication paths include wireless connections, wired connections, and hybrid wireless/wired connections).
Regarding Claim 14, DeCenzo in view of Hayo discloses the method of Claim 11, wherein:
the step of receiving the plurality of classification definitions is performed by the host (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event); and
the step of creating the event classification list is performed by the host (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event). 
DeCenzo does not disclose:
the step of receiving the configuration value is performed by the host;
the step of setting the number of event classifications to the configuration value is performed by the host.
Hayo discloses:
the step of receiving the configuration value is performed by the host (see Hayo, paragraph [0011], where the computing device receives data which corresponds to particular event types, such as event types A, B, and C [it is the position of the Examiner that event types A, B, and C constitute a positive integer configuration value]); and
the step of setting the number of event classifications to the configuration value is performed by the host (see Hayo, paragraph [0011], where the computing device receives data which corresponds to particular event types, such as event types A, B, and C [it is the position of the Examiner that event types A, B, and C constitute a positive integer configuration value]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Hayo for the benefit of configuring and self-optimizing stream filters (see Hayo, Abstract).
Regarding Claim 15, DeCenzo in view of Hayo discloses the method of Claim 1, wherein the host is connected to the multimedia capturing device by a Universal Serial Bus (USB), Bluetooth communication, infrared communication, WiFi communication, 3G communication, or 4G communication (see DeCenzo, paragraph [0067], where communication paths include wireless connections, wired connections, and hybrid wireless/wired connections).
Claim 2 is rejected  35 U.S.C. 103 as being unpatentable over DeCenzo in view of Hayo as applied to Claim 1, above, and further in view of Pandya (PG Pub. No. 2015/0193219 A1).
Regarding Claim 2, DeCenzo in view of Hayo discloses the method of Claim 1, further comprising the steps of:
DeCenzo does not disclose creating, by the host or the server, a prompting file corresponding to the event marks, wherein the prompting file has a prompt for the classification definition corresponding to the event mark and outputting, by the host or the server, the prompting files to the multimedia capturing device.  Pandya discloses creating, by the host or the server, a prompting file corresponding to the event marks, wherein the prompting file has a prompt for the classification definition corresponding to the event mark and outputting, by the host or the server, the prompting files to the multimedia capturing device (it is the position of the Examiner that prompting the user of the configuration settings output to the device is well known in the art at least in view of Pandya, paragraph [0057], where the service delivery network 200 provides a notification to configure the desired feature set of the configurable module 210 … message 204 may include, as some examples, a configuration file 208 or a set of messages 204 to update particular configuration settings or information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Pandya for the benefit of flexible deployment of device features (see Pandya, Abstract).
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo and further in view of Bentley (PG Pub. No. 2015/0154452 A1) and O’Dwyer.
Regarding Claim 3, Bentley discloses a method of configuring a multimedia capturing device, comprising the steps of:
receiving, by the multimedia capturing device, an event classification list from a host or a server, the event classification list having a plurality of event marks and classification definitions indicated by the event marks, wherein the classification definitions are received from a user by an input unit of the host (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event); and
the information capturing process is executed by the information capturing device (see DeCenzo, paragraph [0438], where embodiments enable camera sensors to serve as triggers to other actions in the automation system; the capture of video clips or snapshots from the camera is one such action).
DeCenzo does not disclose:
creating, by the multimedia capturing device, a plurality of options for a user interface according to the event classification list received, the options correlating with the event marks, respectively;
receiving, by the multimedia capturing device, a selection command sent from the user interface and directed at one of the options; and
the annotating process is executed by the multimedia capturing device, the event marks corresponding to the selection item selected according to the selection command.
The combination of DeCenzo, Bentley, and O’Dwyer discloses:
 creating, by the multimedia capturing device, a plurality of options for a user interface according to the event classification list received, the options correlating with the event marks, respectively (see O’Dwyer, paragraph [0243], where for example, a user could select an event type with an indication of each event of the respective event type being presented to the user, allowing the user to then select an event as required);
receiving, by the multimedia capturing device a selection command sent from the user interface and directed at one of the options (see O’Dwyer, paragraph [0243], where for example, a user could select an event type with an indication of each event of the respective event type being presented to the user, allowing the user to then select an event as required); and
the annotating process is executed by the multimedia capturing device (see Bentley, paragraph [0052], where in one or more embodiments of the invention, some of the recording devices are configured to detect the occurrence of various event of interest … these devices are configured to record any combination of the time, location, or orientation of the recording device along with the event data; see also paragraph [0073], where a highlight reel may be generated automatically for a user once the user indicates which events to include by specifying selection criteria), the event marks corresponding to the selection item selected according to the selection command (see O’Dwyer, paragraph [0243], where for example, a user could select an event type with an indication of each event of the respective event type being presented to the user, allowing the user to then select an event as required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Bentley and O’Dwyer for the benefit of only uploading event data rather than the entire data stream of non-pertinent video (see Bentley, paragraph [0003]) and editing and presenting audio and video content (see O’Dwyer, Abstract).
Regarding Claim 16, DeCenzo, Bentley, and O’Dwyer discloses the method of Claim 3, wherein the host is connected to the multimedia capturing device by a Universal Serial Bus (USB), Bluetooth communication, infrared communication, WiFi communication, 3G communication, or 4G communication (see DeCenzo, paragraph [0067], where communication paths include wireless connections, wired connections, and hybrid wireless/wired connections).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo, Bentley, and O’Dwyer as applied to Claim 3, above, and further in view of Pandya.
Regarding Claim 4, DeCenzo in view of Bentley and O’Dwyer discloses the method of Claim 3, further comprising the steps of:
DeCenzo does not disclose receiving, by the multimedia capturing device, a prompting file from the host or the server, the prompting file corresponding to the event classification list and having prompts for the classification definitions.  Pandya discloses receiving, by the multimedia capturing device, a prompting file from the host or the server, the prompting file corresponding to the event classification list and having prompts for the classification definitions (it is the position of the Examiner that prompting the user of the configuration settings output to the device is well known in the art at least in view of Pandya, paragraph [0057], where the service delivery network 200 provides a notification to configure the desired feature set of the configurable module 210 … message 204 may include, as some examples, a configuration file 208 or a set of messages 204 to update particular configuration settings or information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Pandya for the benefit of flexible deployment of device features (see Pandya, Abstract).
Regarding Claim 5, DeCenzo, Bentley, O’Dwyer, and Pandya discloses the method of Claim 4, wherein:
DeCenzo does not disclose the prompt is a voice message, a text message, or an operation command.  Pandya discloses the prompt is a voice message, a text message, or an operation command (see Pandya, paragraph [0053], wherein the vehicle 31 may publish alert messages 204 in an alert vehicle topic node 304 indicative of whether or not the software update was successful).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Pandya for the benefit of flexible deployment of device features (see Pandya, Abstract).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo, Bentley, and O’Dwyer as applied to Claim 3, above, and further in view of Hogaboom (PG Pub. No. 2008/0215722 A1).
Regarding Claim 6, DeCenzo in view of Bentley and O’Dwyer discloses the method of Claim 3, wherein the step of creating the options for the user interface according to the event classification list received comprises the sub-steps of:
DeCenzo does not disclose substituting the received event classification list for an initial event classification list, wherein the number of the event marks on the received event classification list is not equal to the number of the event marks on the initial event classification list and providing, by the user interface, the options according to the resultant event classification list.  O’Dwyer discloses providing, by the user interface, the options according to the resultant event classification list (see O’Dwyer, paragraph [0243], where for example, a user could select an event type with an indication of each event of the respective event type being presented to the user, allowing the user to then select an event as required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with O’Dwyer for the benefit of editing and presenting audio and video content (see O’Dwyer, Abstract).
DeCenzo in view of O’Dwyer does not disclose substituting the received event classification list for an initial event classification list, wherein the number of the event marks on the received event classification list is not equal to the number of the event marks on the initial event classification list.  Hogaboom discloses substituting the received event classification list for (see Hogaboom, paragraph [0086], where occasionally or periodically, WMProc will check with server computer 10b for new configuration files; if user computer 10a receives a new configuration file from server computer 10b, WMProc will etermine which executable files and/or plug-ins have changed; WMProc will then download each new executable file and/or plug-in, verify that it was successfully downloaded by comparing hash values, stop the current executable file or plug-in from running, overwrite the old file or plug-in and restart the process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo and O’Dwyer with Hogaboom for the benefit of checking for and installing new configuration files (see Hogaboom, paragraph [0086]).
Regarding Claim 7, DeCenzo in view of Bentley, O’Dwyer, and Hogaboom discloses the method of Claim 6, wherein:
DeCenzo does not disclose the step of providing, by the user interface, the options according to the resultant event classification list is implemented by an overloading process.  Hogaboom discloses the step of providing, by the user interface, the options according to the resultant event classification list is implemented by an overloading process (see Hogaboom, paragraph [0086], where occasionally or periodically, WMProc will check with server computer 10b for new configuration files; if user computer 10a receives a new configuration file from server computer 10b, WMProc will etermine which executable files and/or plug-ins have changed; WMProc will then download each new executable file and/or plug-in, verify that it was successfully downloaded by comparing hash values, stop the current executable file or plug-in from running, overwrite the old file or plug-in and restart the process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Hogaboom for the benefit of checking for and (see Hogaboom, paragraph [0086]).
Claims 8-10, 17, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo, and further in view of Bentley and Hogaboom.
Regarding Claim 8, DeCenzo discloses a method of configuring an information capture device, comprising the steps of:
receiving, by the multimedia capturing device, a first event classification list from a host or a server, the first event classification list having a plurality of first event marks generated according to a user input to an input unit of the host (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event).
DeCenzo does not disclose:
substituting, by the multimedia capturing device, the first event classification list for a second event classification list, the second event classification list having a plurality of second event marks, the second event marks being in a number different from the first event marks; and
providing, by the multimedia capturing device, a user interface comprising options for the first event marks according to the first event classification list.
Bentley discloses providing, by the multimedia capturing device, a user interface comprising options for the first event marks according to the first event classification list (see Bentley, paragraph [0052], where in one or more embodiments of the invention, some of the recording devices are configured to detect the occurrence of various event of interest … these devices are configured to record any combination of the time, location, or orientation of the recording device along with the event data; see also paragraph [0073], where a highlight reel may be generated automatically for a user once the user indicates which events to include by specifying selection criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Bentley for the benefit only uploading event data rather than the entire data stream of non-pertinent video (see Bentley, paragraph [0003]).
DeCenzo in view of Bentley does not disclose substituting, by the multimedia capturing device, the first event classification list for a second event classification list, the second event classification list having a plurality of second event marks, the second event marks being in a number different from the first event marks.  Hogaboom discloses substituting, by the multimedia capturing device, the first event classification list for a second event classification list, the second event classification list having a plurality of second event marks, the second event marks being in a number different from the first event marks (see Hogaboom, paragraph [0086], where occasionally or periodically, WMProc will check with server computer 10b for new configuration files; if user computer 10a receives a new configuration file from server computer 10b, WMProc will etermine which executable files and/or plug-ins have changed; WMProc will then download each new executable file and/or plug-in, verify that it was successfully downloaded by comparing hash values, stop the current executable file or plug-in from running, overwrite the old file or plug-in and restart the process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo and Bentley with Hogaboom for the benefit of checking for and installing new configuration files (see Hogaboom, paragraph [0086]).
Regarding Claim 9, DeCenzo in view of Bentley, and Hogaboom discloses the method of Claim 8, wherein:
DeCenzo does not disclose the step of providing, by the user interface, the options according to the resultant event classification list is implemented by an overloading process.  Hogaboom discloses the step of providing, by the user interface, the options according to the resultant event classification list is implemented by an overloading process (see Hogaboom, paragraph [0086], where occasionally or periodically, WMProc will check with server computer 10b for new configuration files; if user computer 10a receives a new configuration file from server computer 10b, WMProc will etermine which executable files and/or plug-ins have changed; WMProc will then download each new executable file and/or plug-in, verify that it was successfully downloaded by comparing hash values, stop the current executable file or plug-in from running, overwrite the old file or plug-in and restart the process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Hogaboom for the benefit of checking for and installing new configuration files (see Hogaboom, paragraph [0086]).
Regarding Claim 10, DeCenzo discloses a method of configuring an information capture device, comprising the steps of:
receiving, by the multimedia capturing device, a first event classification list from a host or a server, the first event classification list having a plurality of first event marks generated according to a user input to an input unit of the host (see DeCenzo, Claim 57, wherein the touchscreen device is configured to upload a configuration file to the camera device based on the device data; see also paragraph [0580], where after a camera is added successfully and is connected to the session server for the first time, gateway performs first contact configuration as follows … configure settings by download config file … configure motion detection settings … configure event trigger settings-example: PUT/openhome/custom/event).
DeCenzo does not disclose:
substituting, by the multimedia capturing device, the first event classification list for a second event classification list, the second event classification list having a plurality of second event marks, the second event marks being different from at least a first event mark; and
providing, by the multimedia capturing device, a user interface comprising , options for the first event marks according to the first event classification list.
The combination of DeCenzo and Bentley discloses providing, by the multimedia capturing device, a user interface comprising options for the first event marks according to the first event classification list (see Bentley, paragraph [0052], where in one or more embodiments of the invention, some of the recording devices are configured to detect the occurrence of various event of interest … these devices are configured to record any combination of the time, location, or orientation of the recording device along with the event data; see also paragraph [0073], where a highlight reel may be generated automatically for a user once the user indicates which events to include by specifying selection criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Bentley for the benefit of only uploading event data rather than the entire data stream of non-pertinent video (see Bentley, paragraph [0003]).
DeCenzo in view of Bentley does not disclose substituting, by the multimedia capturing device, the first event classification list for a second event classification list, the second event classification list having a plurality of second event marks, the second event marks being in a number different from the first event marks.  Hogaboom discloses substituting, by the multimedia capturing device, the first event classification list for a second event classification list, the second event classification list having a plurality of second event marks, the second event marks being in a number different from the first event marks (see Hogaboom, paragraph [0086], where occasionally or periodically, WMProc will check with server computer 10b for new configuration files; if user computer 10a receives a new configuration file from server computer 10b, WMProc will etermine which executable files and/or plug-ins have changed; WMProc will then download each new executable file and/or plug-in, verify that it was successfully downloaded by comparing hash values, stop the current executable file or plug-in from running, overwrite the old file or plug-in and restart the process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo and Bentley with Hogaboom for the benefit of checking (see Hogaboom, paragraph [0086]).
Regarding Claim 17, DeCenzo in view of Bentley, and Hogaboom discloses the method of Claim 8, wherein the host is connected to the multimedia capturing device by a Universal Serial Bus (USB), Bluetooth communication, infrared communication, WiFi communication, 3G communication, or 4G communication (see DeCenzo, paragraph [0067], where communication paths include wireless connections, wired connections, and hybrid wireless/wired connections).
Regarding Claim 18, DeCenzo in view of Bentley, and Hogaboom discloses the method of Claim 10, wherein the host is connected to the multimedia capturing device by a Universal Serial Bus (USB), Bluetooth communication, infrared communication, WiFi communication, 3G communication, or 4G communication (see DeCenzo, paragraph [0067], where communication paths include wireless connections, wired connections, and hybrid wireless/wired connections).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo and Hayo, and further in view of Thompson (PG Pub. No. 2018/0160070 A1).
Regarding Claim 19, DeCenzo in view of Hayo discloses the method of Claim 1, wherein:
DeCenzo does not disclose the multimedia capturing device is a body-worn camera or dash cam camera.  Thompson discloses the multimedia capturing device is a body-worn camera (see Thompson, paragraph [0004], where disclosed herein is a new body camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Thompson for the benefit of a configurable body camera that can automatically record, maintain, store, and share important environmental and situational data (see Thompson, paragraph [0003]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DeCenzo, Bentley, and O’Dwyer, and further in view of Thompson.
Regarding Claim 20, DeCenzo in view of Bentley, and O’Dwyer discloses the method of Claim 3, wherein:
DeCenzo does not disclose the multimedia capturing device is a body-worn camera or dash cam camera.  Thompson discloses the multimedia capturing device is a body-worn camera (see Thompson, paragraph [0004], where disclosed herein is a new body camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine DeCenzo with Thompson for the benefit of a configurable body camera that can automatically record, maintain, store, and share important environmental and situational data (see Thompson, paragraph [0003]).
Response to Arguments
Applicant’s Arguments, filed September 17, 2021 have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Buhler (PG Pub. No. 2010/0145899 A1), which concerns distributed monitoring of remote sites.
Cheng (PG Pub. No. 2016/0004911 A1), which concerns recognizing salient video events through learning-based multimodal analysis of visual features and audio-based analytics.
Isenmann (PG Pub. No. 2008/0320402 A1), which concerns a device and method for generating a user interface for configuration of a field device.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161       























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161